           Case 1:20-cv-02580-VSB Document 20 Filed 05/11/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                       Civil Action No. 20-cv-025803-(VSB)
 Mary Namorato, Anna Molly, Farin Greber, Judith
 Sosa, Jay Clark and Larry Kernan, on behalf of           NOTICE OF MOTION FOR
 himself and all others similarly situated,            JUDGMENT ON THE PLEADINGS
                                                              PURSUANT TO
                         Plaintiffs,                        FED. R. CIV. P. 12(c)

         -against-

 Town Sports International, LLC, Inc. and Town
 Sports International Holdings, Inc., d/b/a New York
 Sports Clubs,

                         Defendants.

 TO:     David Gottlieb, Esq.
         WIGDOR LLP
         85 Fifth Avenue
         New York, NY 10003
         Attorneys for Plaintiffs

         PLEASE TAKE NOTICE that Defendant Town Sports International Holdings, Inc. will

apply to the United States District Court, Southern District of New York, at 40 Foley Square New

York, New York, Courtroom 518, before the Honorable Vernon S. Broderick, United States

District Judge, for an order granting dismissal of Plaintiffs’ Amended Complaint pursuant to

Federal Rules of Civil Procedure 12(c);

         PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendant shall rely

on the supporting Memorandum of Law, Declaration of Peter Siachos, Esq. and the complete

pleadings, files and records in this matter;

         PLEASE TAKE FURTHER NOTICE that a proposed order is submitted with this

 motion.




                                                1
         Case 1:20-cv-02580-VSB Document 20 Filed 05/11/20 Page 2 of 2



       Defendant Town Sports International Holdings, Inc. respectfully requests oral argument if

this motion is opposed.


Dated: New York, New York
       May 11, 2020

                                           Respectfully submitted,
                                           Attorneys for Defendants
                                           Town Sports International Holdings, Inc. and
                                           Town Sports International, LLC

                                           GORDON REES SCULLY MANSUKHANI, LLP

                                           By: /s/ Peter G. Siachoso
                                                   Peter G. Siachos

                                           One Battery Park Plaza, 28th Floor
                                           New York, New York 10004
                                           Tel: (973) 549-2532
                                           psiachos@grsm.com




                                               2
